Citation Nr: 1212895	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  00-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anemia, including as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a back disorder, including as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a disorder manifested by loss of control of the left leg and foot, including as secondary to the back disorder and, in turn, exposure to ionizing radiation.

4.  Entitlement to service connection for a disorder manifested by left hip pain, including as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for varicose veins (claimed as a disorder manifested by swelling of the legs), including as secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for kidney stones, including as secondary to exposure to ionizing radiation. 

7.  Entitlement to service connection for decreased testosterone, including as secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for vertigo, including as secondary to anemia and, in turn, exposure to ionizing radiation.

9.  Entitlement to service connection for loss of teeth, including as secondary to exposure to ionizing radiation.

10.  Entitlement to service connection for peptic ulcer disease, including as secondary to exposure to ionizing radiation.

11.  Entitlement to service connection for a prostate disorder, including as secondary to exposure to ionizing radiation.

12.  Entitlement to service connection for impotence, including as secondary to a left varicocele and exposure to ionizing radiation.

13.  Entitlement to service connection for headaches, including as secondary to exposure to ionizing radiation.

14.  Entitlement to service connection for a ruptured right rotator cuff, including as secondary to exposure to ionizing radiation.

15.  Entitlement to service connection for a fractured left scapula, including as secondary to exposure to ionizing radiation.

16.  Entitlement to service connection for glaucoma, including as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to October 1947 and from September 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) is from an October 1999 decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) - which denied the Veteran's petition to reopen his claims for service connection for anemia, spinal deterioration, a skin condition (tumors of the right arm and right leg and basal cell carcinoma of the nose and cheek), a ruptured right rotator cuff, a stomach disorder, fusion of five vertebrae, and a decreased level of iron in his blood, based on radiation exposure. 

Service connection also was denied, on a de novo basis, for low testosterone, vertigo, a fractured left scapula, hearing loss of the right ear, a disorder manifested by loss of control of the left leg and left foot, migraine headaches, impotence, a disorder manifested by left hip pain, a prostate disorder, kidney stones, loss of teeth, and swelling of the legs, also claimed as due to radiation exposure.  As well, service connection was denied for posttraumatic stress disorder (PTSD).
In February 2000, the Veteran and his niece testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of the proceeding is of record.

The Board remanded this case in June 2003.  And while on remand, the RO granted service connection for PTSD and bilateral (i.e., right and left ear) hearing loss.  The Veteran then filed claims for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The RO subsequently issued another decision in July 2006 granting higher ratings, and he did not continue to appeal for even higher ratings.  See AB v. Brown, Vet. App. 35, 38-39 (1993).  He did, however, perfect appeals for service connection for cataracts and glaucoma.  But in a July 2009 decision, the RO granted service connection for cataracts, leaving only the claim for glaucoma as still at issue.  Also in that July 2009 decision, the RO granted service connection for a skin disorder encompassing his claims for basal cell carcinomas and for excision of tumors from his extremities.

The Board remanded this case again in November 2009 - noting, among other things, that the RO had earlier denied service connection for a ruptured right rotator cuff in a March 1995 decision.  And, in response, the Veteran had filed a timely notice of disagreement (NOD) in April 1995 to initiate an appeal.  But the RO had not provided him a statement of the case (SOC) regarding this claim; therefore, it remained pending.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board also noted that, as had been explained in the prior remand, the claim for decreased iron in the blood was actually no more than a recharacterization of the previously claimed and denied anemia.  Also, the claimed spinal deterioration was merely a recharacterization of the previously claimed and denied low back disorder.  And the claimed swelling of the legs was no more than a recharacterization of the previously claimed and denied varicose veins.  Further, the Board noted that, because of the prior denials, the claims for service connection for anemia, a back disorder, kidney stones, peptic ulcer disease, varicose veins, and a prostate disorder, based on radiation exposure, first needed to be reopened with new and material evidence to warrant de novo readjudication.  38 C.F.R. § 3.156 (2011).  However, the Board reopened these previously denied claims and remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before readjudicating them on their underlying merits.

A claim of entitlement to a rating higher than 30 percent for the PTSD has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Specifically, in a statement received in February 2010 during the course of this appeal, the Veteran asserted his entitlement to a higher rating for his PTSD.  Therefore, since the Board does not have jurisdiction over this other claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 

As for the claims that are presently before the Board, however, they have been advanced on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

That said, the claims of entitlement to service connection for vertigo, loss of teeth, peptic ulcer disease, a prostate disorder, impotence, headaches, a ruptured right rotator cuff, a fractured left scapula, and glaucoma require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while on active duty in the military, but none of his claimed disabilities (namely, anemia, a back disorder, a disorder manifested by loss of control of the left leg and foot, a disorder manifested by left hip pain, varicose veins, and kidney stones) are listed as "radiogenic diseases" or presumptive diseases for radiation-exposed Veterans.

2.  Nevertheless, there is probative (meaning competent and credible) evidence of record indicating it is just as likely as not that his anemia, back disorder, and the disorder manifested by left hip pain are due to his military service and, specifically, to his exposure to ionizing radiation while in service.

3.  There also is probative evidence of record indicating it is just as likely as not that his disorder manifested by loss of control of his left leg and foot is related to or associated with his back disorder.

4.  There is no probative evidence of record, however, indicating his varicose veins are due to military service, including to his exposure to ionizing radiation.

5.  There also is no probative evidence of record indicating he has kidney stones or has since filing this claim.

6.  Decreased testosterone is a mere laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's anemia, back disorder, and disorder manifested by left hip pain were incurred in service, including especially from exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Also resolving all reasonable doubt in his favor, his disorder manifested by loss of control of his left leg and foot is proximately due to, the result of, or chronically aggravated by his service-connected back disorder, so a secondary disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  But his varicose veins were not incurred in or aggravated by his service, including his exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


4.  He does not have kidney stones due to disease or injury incurred in or aggravated by his military service, including on account of his exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  Decreased testosterone, including as secondary to exposure to ionizing radiation, is not a disability for VA compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant; the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The United States Court of Appeals for Veterans Claims (Veterans Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July and August 2003, and in March 2006, so after (rather than prior to) initially adjudicating his claims in October 1999, therefore not in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA did not even exist when the RO initially adjudicated the claims.  And in Pelegrini II, the Court clarified that in this circumstance VA is not required to vitiate the finality of the prior decision and start the whole adjudicatory process anew, as of the decision was never made, rather, VA need only provide any necessary VCAA notice and then readjudicate the claim such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.

And this has indeed occurred in this particular instance.  The letters that since have been issued informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  And after providing this required notice, the RO readjudicated his claims in SSOCs in September 2003, October 2003, July 2009, and November 2011, including considering any additional evidence that had been submitted or otherwise obtained in response to the notice provided.  So any arguable timing defect in the provision of the notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, identified, authorized, and available private treatment records, and any relevant lay statements.  Additionally, most recently, the RO provided him VA compensation examinations in August and September 2011, and obtained an addendum in October 2011, to determine whether his claimed disabilities are related to his military service, including to his exposure to ionizing radiation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, VA has provided all assistance with these claims that is required by the VCAA, and appellate review of these claims may proceed without prejudicing him.

Additionally, the Board finds, as to the claims adjudicated herein, there has been compliance with the November 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board, itself, commits error in failing to ensure compliance).  The Veterans Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict [or exact] compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).  Here, the record indicates the AMC asked the Veteran to identify any outstanding private treatment records and any records related to a past Workmen's Compensation claim, if any.  He responded in a February 2010 statement that he did not have any documents related to a Workmen's Compensation claim and that he had given all he had to VA during the course of his appeal.  The AMC also obtained and associated with his claims file, for consideration, his VA vocational rehabilitation folders.  Further, the AMC scheduled him for VA compensation examinations for the medical nexus opinions already alluded to.  The AMC later issued an SSOC in November 2011.  Thus, there was compliance with the mandates of the Board's remand.  See Stegall, supra.  The Board therefore is proceeding to review and decide these claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This particular Veteran is claiming entitlement to service connection for a number of disabilities as being due to exposure to ionizing radiation while participating in Operation Crossroads.  This is significant because special provisions are potentially applicable to Veterans who have been exposed to ionizing radiation in service.

Service connection for a condition claimed as due to radiation exposure can be established in one of three ways:  (1) by demonstrating that the condition at issue is one of the types of cancer that are presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), a task that "includes the difficult burden of tracing causation to a condition or event during service," Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2011), if the condition at issue is one of the "radiogenic diseases" listed by the Secretary of VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). 

These special presumptive provisions concerning radiation exposure do not apply in this case, however.  In an August 1984 document, the U.S. Navy provided recorded radiation readings and confirmed the Veteran served aboard the U.S.S. Independence during Operation Crossroads in 1946.  The Navy noted that, since film badges were not issued for the entire time period of Operation Crossroads, doses were estimated, including consideration of living aboard vessels and exposure to low-level radiated lagoon water.  The specific doses to which the Veteran was exposed to was increased since 1984, with the most recent estimate of record dated in March 2007.  So there is no disputing he was exposed to radiation while on active duty in the military.  The question then becomes whether any of the conditions claimed is a direct or presumptive consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But the first method of establishing service connection for a radiation-exposed Veteran is not available in this case since none of the claimed disabilities (namely, anemia, a back disorder, a disorder manifested by loss of control of the left leg and foot, a disorder manifested by left hip pain, varicose veins, and kidney stones) are listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 as presumptively associated with radiation exposure.  Similarly, none of these claimed disabilities are listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b); therefore, none of the procedural advantages prescribed in 38 C.F.R. § 3.311 are available to this Veteran.  In short, the Board need not further consider this theory that he developed these claimed disabilities as a result of exposure to ionizing radiation, unless there is competent and credible evidence otherwise verifying this posited cause-and-effect correlation, i.e., evidence indicating direct service connection, which will be discussed below.  See again Combee, supra.


In numerous statements accompanied by research articles and academic submissions, the Veteran has argued that the U.S. Navy has incorrectly estimated the dose of ionizing radiation to which he was exposed during service.  Regardless, none of the claimed disabilities are radiogenic diseases and there is no competent and credible evidence of record indicating such disabilities should be considered radiogenic diseases.  Thus, VA is not required to follow specified development procedures under the framework of 38 C.F.R. § 3.311, and the involvement of the Defense Threat Reduction Agency (DTRA), the Under Secretary for Benefits, and the Director of VA Compensation and Pension (C&P) Service, the entities involved in assessing estimated radiation doses for radiogenic diseases, is not required.

Direct service connection requires:  (1) proof of current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record reveals that the Veteran's current disorder was chronic in service or, if not chronic, was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

Also, certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309(a).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Service Connection for Anemia

In an August 2009 statement, the Veteran asserted that he wanted his anemia considered as related to surgery for his peptic ulcer disease (PUD), as since that time he could not absorb iron from food.  As will be discussed below, the claim for peptic ulcer disease is being remanded for additional development and, as such, the claim for anemia, if considered only as secondary to the peptic ulcer disease, also would have to be remanded as well as an "inextricably intertwined" claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

There is, however, probative evidence already in the file indicating the Veteran's anemia is instead directly related to his exposure to ionizing radiation while in service, in turn negating the need to also consider whether it is secondarily related to his service, and that exposure, by way of his peptic ulcer disease.  Thus, in the interest of adjudicating his claim expeditiously, the Board is going ahead and granting his claim for anemia on this alternatively viable basis.  When determining service connection, all potential theories of entitlement - direct, presumptive, and secondary - must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994). 

The Veteran's STRs are unremarkable for complaint, treatment, or diagnosis of anemia.  His second and final period of service ended in September 1951.

In records dated in May 1984, one of the Veteran's private physicians indicated the Veteran had experienced problems with anemia in 1983, so the year prior, and that his problems could only be corrected with iron and B12 injections.  According to a July 1994 record, he reported a 15-year history of anemia, so dating back to 1979 or thereabouts, and asserted that he had been taking supplemental iron for 12 years, so since 1982.  During his February 2000 DRO hearing, he asserted that he began having problems with anemia even earlier, in May 1971, and that his treatment since was ongoing.

There is no disputing he has anemia and, hence, that he satisfies the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof that he has the claimed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the records dated in May 1984 indicate he had problems with anemia beginning in 1983.  Moreover, and most recently, after VA compensation examination in August 2011, the examiner diagnosed iron and B12 deficiency and confirmed this is the result of anemia.

So resolution of this claim ultimately turns instead on whether the Veteran's anemia is attributable to his military service and, in particular, to his exposure to ionizing radiation while in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In a February 2000 letter, another one of the Veteran's private physicians, Dr. G., indicated the Veteran had significant radiation exposure during nuclear testing in the 1940's, so during his military service.  And as a consequence, Dr. G. opined that there was a strong possibility that the previous radiation exposure may have permanently damaged the Veteran's bone marrow, resulting in his current condition with refractory anemia.

The August 2011 VA compensation examiner disagreed with this conclusion, indicating instead that it was not likely this anemia is due to exposure to ionizing radiation.  This VA examiner reasoned that the Veteran has a history of angiodysplasia of his colon and probably suffers from chronic blood loss.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether and the extent to which they reviewed prior clinical records and other relevant evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case at hand, there obviously are these conflicting medical opinions as to whether the Veteran's anemia is related to his military service, and especially to his conceded exposure to ionizing radiation.  But the Board can find no basis upon which to lessen the probative value of either opinion, one versus the other, so they resultantly are in relative equipoise on this determinative issue of causation.  There is no indication Dr. G., though commenting favorably, had the opportunity to review the Veteran's claims file.  However, in discussing the underlying medical rationale of his opinion, which instead is where most of the probative value of the opinion is derived, Dr. G. explained why he believes there is a strong possibility the Veteran's anemia is traceable back to his exposure to ionizing radiation while in service, pointing out that may have permanently damaged his bone marrow, in turn leading to refractory anemia.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (wherein the Veterans Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.)  The Veterans Court in Neives-Rodriguez held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Veterans Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no indication that review of the claims file was required in order to render an adequate opinion, and Dr. G.'s opinion is thus as probative as the VA examiner's to the contrary.  Indeed, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Veterans Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran - rather than on independent review of the claims file.  And as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  There is no inherent reason in this particular instance to question the Veteran's credibility, especially as it concerns his exposure to ionizing radiation while in service since this has been conceded as having occurred.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is equally competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's anemia is related to his exposure to ionizing radiation in service.  So service connection must be granted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


Service Connection for a Back Disorder and 
a Disorder Manifested by Loss of Control of the Left Leg and Foot

The Veteran is requesting service connection for a back disorder on the basis that he injured his back during service in a boom incident aboard the U.S.S. Libra, in 1951.  He also believes his disabilities affecting his back, left leg, and left foot, like his anemia, are the result of his exposure to ionizing radiation while in service.

In November 1965, VA received results related to its request for information as to the claimed March 1951 injury.  A search of the files of the U.S.N. Amphibious Base, Little Creek, Norfolk, Virginia, failed to disclose record of treatment for a back injury.  The records showed, however, that aboard the U.S.S. Libra the Veteran was injured in a boom incident.  He presented on March 12, 1951 with a sore back and resultantly was excused from duty.  

His remaining STRs, however, even those subsequently dated, are unremarkable for further complaint, treatment, or diagnosis of a chronic or recurring back disorder, including as a consequence or result of that boom incident.  So although there is proof of this claimed injury in service, it is at least legitimately questionable whether there was chronic (i.e., permanent) residual disability referable to the back.

Post-service private treatment records dated in October 1964 indicate the Veteran was admitted for a laminectomy and removal of a ruptured disc.  Private treatment records dated in July 1965 indicate that, in June 1965, he had moved a typewriter on his desk and had suddenly experienced pain in his low back and left flank down to his knee.  The diagnosis was recurrent ruptured lumbar disc syndrome.

In a September 1965 statement, he reported that he had experienced back pain intermittently (on and off) since his discharge from service in 1951, and he asserted that a neuro-surgeon had suggested that he wear a brace.

Private treatment records dated in February 1966 indicate the physician provided a summary of the Veteran's admission to the hospital in June 1963.  Records indicate that, in June 1963, he had complained that 15 days prior, he was pulling a motor on a lawn mower and hurt his back suddenly.  He also reported that he was in an accident in 1952 and went to sick bay for back pain, but got along all right.  He further indicated that, in 1960, he was treated for a lifting injury with pain in the low back and left leg and foot.  In the February 1966 statement, the private physician opined that the diagnosis at the time of the 1963 treatment was bulging lumbar disc.

In statements dated in April 1966, the Veteran's brother and mother asserted that he had experienced trouble with his back since his injury in March 1951, while in service, and that since that time he had complained of back pain and wore a brace since shortly after returning home.  

On VA compensation examination in June 1974, the examiner referred the reader of his report to the attached treatment records related to a February 1970 work-related injury wherein the Veteran was struck on his back by a garage door.

There is no disputing the Veteran has a back disorder, also left leg and foot disorder, as this is evident from these treatment records cited.  Boyer, 210 F.3d at 1351; Brammer, 3 Vet. App. at 225.  The records dated in February 1966 indicate that, in 1963, he had a bulging lumbar disc.  Moreover, and most recently, on VA compensation examination in August 2011, the examiner diagnosed back sprain, osteoarthritis, and osteoporosis.  So resolution of this claim ultimately turns instead on whether his back disorder is attributable to his military service, specifically, to his injury in the boom incident in 1951 or to his exposure to ionizing radiation, versus the additional documented injuries he has sustained on the various occasions since service.  See Watson, 4 Vet. App. at 314. 

His account of in- and post-service back symptomatology, however, is both competent and credible, hence, probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

What is perhaps most important is that, although he clearly has sustained additional injuries to his back since service, he nonetheless has given a history of back-related symptoms and impairment dating back to his injury in service, so preceding these additional intercurrent injuries since service.  It therefore stands to reason that not all of his current back disability is attributable to those additional injuries since service, rather, that some measure of his current disability is instead due to the injury in service.  Indeed, to the extent his statements merely provide an account of symptoms within his personal observation, he is competent to detail such matters, and the Board cannot determine that his lay testimony concerning this lacks credibility even if unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 452 F.3d 1331, 1333 (Fed. Cir. 2008).  Although his STRs are negative for evidence of sequelae (residuals) of the sore back about which he complained in March 1951, he has provided a consistent account of continuing back-related symptoms during the many years since, and the lay evidence of record also is generally consistent with his account of this history.  Further, his mother and brother are both competent to report that they personally witnessed him having back-related problems or complaining of such, and there is no evidence that any party is not credible.  It is significant that the Veteran's lay statements, and those of his mother and brother, were made during the 1960s, many years prior to the present claim and close in time, relatively, to his separation from service.  So these statements were made at a time when there was no incentive to fabricate information for personal or other gain, such as to receive VA disability compensation or other benefits, instead, were usually provided in the course of the Veteran receiving treatment or in connection with other unrelated claims that he had filed.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

In private treatment records dated in July 1999, one of the Veteran's private physicians, Dr. S., indicated the Veteran had osteoporosis and opined that his excessive radiation exposure in the 1940's is likely responsible for bone marrow deficiencies.  This doctor therefore surmised that it is certainly likely that this played a significant role in the Veteran's overall bone density and had a direct effect on bone-producing cells.  He was diagnosed with underlying osteoarthritis and osteoporosis being down a net over 20% with T-scores of -2 in the spine and hip.  Thus, concluded this doctor, the Veteran's excessive exposure was definitely playing a major role in his bone difficulties and subsequent back pain. 

On VA compensation examination in August 2011, the examiner noted that review of the records revealed that a non-service connected injury had occurred in 1965, leading to the first of multiple surgeries.  The examiner observed the Veteran reported a fall while in service, but noted there was no evidence of chronic sequelae (i.e., permanent residuals).  The examiner indicated there was no evidence to support the notion that the Veteran had developed osteoporosis and subsequent back problems related to exposure to ionizing radiation in service.

This August 2011 VA opinion, however, though clearly unfavorable, is inadequate.  First, this examiner did not offer any rationale for her opinion that the Veteran's back disorder was unrelated to his exposure to ionizing radiation while in service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  This examiner also failed to adequately address the Veteran's competent and credible, and thus probative, lay account of back-related symptoms since service in her opinion that his back disorder was unrelated to his injury in service and ensuing complaints of a sore back.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Stated differently, the reasoning for this opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying treatment records, in determining there is no nexus between the Veteran's current disability and his military service, without addressing competent evidence of continuity of symptomatology since the injury in service.  Id.; see also Savage, 10 Vet. App. at 496 (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology").

Dr. S's favorable July 1999 opinion, then, is as probative as the VA examiner's unfavorable opinion.  Dr. S. provides a clear medical opinion in favor of the Veteran's claim based on his medical expertise, relevant medical records, and the Veteran's pertinent history.  See Nieves-Rodriguez, 22 Vet. App. at 300.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran, such as Dr. S.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  What is more in this particular instance, however, is that the probative value of Dr. S.'s opinion is further enhanced when considered with his knowledge and experience treating the Veteran's back disorder personally over time, so it is entirely permissible for the Board to consider this intimate familiarity with the Veteran unique situation and circumstances in assessing the probative value of Dr. S's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's back disorder is related to his military service.  So service connection must be granted.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519. 

And although he has not asserted that his disorder manifested by loss of control of his left leg and foot is related to his now service-connected back disorder, there is probative evidence in the file of this cause-and-effect correlation.  So the Board also must grant service connection for this additional consequent disability.  See EF v. Derwinski, 1 Vet. App. 324 (1991) (VA must consider all potential basis of entitlement reasonably raised by the record).


To wit, private treatment records dated in April 1971 indicate the Veteran complained of back and left lower extremity pain, with intractable, diminished sensation over the lateral aspect of his left leg and subjective weakness.  Private treatment records dated in January 2000 indicate he was admitted for treatment related to radiculopathy.  During this February 2000 DRO hearing, he testified that he had to wear a toe lift because of left foot drop.  He indicated he had swelling and had to wear a support stocking since December 1998.  Private treatment records dated in January 2010 indicate he presented with slight erythema at sock line of the left lower extremity, without infection or warmth, and a rather pinkish discoloration at sock line. 

In an October 2011 addendum to the August 2011 VA compensation examination report, the examiner opined that the Veteran's loss of control of the left leg and foot, diagnosed as sciatica, was related to his back disorder - so an associated manifestation.  The examiner explained that the Veteran had complained of pain traveling down his left leg, with numbness and tingling in his left foot and toes for the past 20 years, and a left foot drop for the past 25 years.  The examiner's report included results of physical examination revealing pain or other signs and symptoms due to radiculopathy, with moderate, constant pain, paresthesias and/or dysesthesias, and numbness, in the left lower extremity, with involvement of the sciatic nerve.

There is thus proof that he has the claimed disability, as there is evidence of sciatica/radiculopathy, the diagnosis encompassing the loss of control of his left leg and foot.  Boyer, 210 F.3d at 1351; Brammer, 3 Vet. App. at 225.  Further, there is evidence, in the form of an unrefuted and probative medical opinion rendered in October 2011 and supported by report of physical findings recorded in August 2011, that this additional disability - sciatica/radiculopathy - is proximately due to, the result of, or aggravated by his now service-connected back disability, as is required for service connection on a secondary basis.  38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. 439 at 448.



Service Connection for a Disorder Manifested by Left Hip Pain

This claim also is predicated on the notion this disability is the result of exposure to ionizing radiation while in service.

The Veteran's STRs are unremarkable for complaint, treatment, or diagnosis of a disorder manifested by left hip pain.  This includes the records and files discussed above of the U.S.N. Amphibious Base, Little Creek, Norfolk, Virginia, which also are unremarkable for complaint, treatment, or diagnosis of a disorder manifested by left hip pain in relation to his March 1951 boom incident.  

Private treatment records dated from May 1999 to October 2000 indicate he complained of left hip pain.  During his February 2000 DRO hearing, he asserted that he had experienced left hip pain as long as he had experienced his back pain, so since his military service.  Private treatment records dated from December 2001 to January 2002 indicate he complained of left hip pain.  Private treatment records more recently dated in October 2010 also indicate he complained of left hip pain, so has continued to experience it.  Hence, there is no disputing he has this claimed disability, which, as mentioned, is perhaps the most fundamental requirement of any claim for service connection because, else, there is no current disability to relate or attribute to his military service.  Boyer, 210 F.3d at 1351; Brammer, 3 Vet. App. at 225.  Most recently, on VA compensation examination in August 2011, the examiner provided underlying diagnoses to account for this chronic pain, confirming the Veteran has a left hip strain and osteoarthritis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")


So resolution of this claim ultimately turns instead on whether the Veteran's disorder manifested by left hip pain is attributable to his military service and, specifically, to his exposure to ionizing radiation.  See Watson, 4 Vet. App. at 314.

Private treatment records dated in July 1999 indicate that one of the Veteran's private physicians opined that the Veteran's excessive radiation exposure in the 1940's is likely responsible for his bone marrow deficiencies.  This physician indicated the Veteran had osteoporosis.  He also opined that it was certainly likely that this played a significant role in the Veteran's overall bone density and had a direct effect on bone-producing cells.  He was diagnosed with underlying osteoarthritis and osteoporosis being down a net over 20% with T-scores of -2 in the spine and hip.  

Although the August 2011 VA compensation examiner diagnosed left hip strain and osteoarthritis, he determined there was no evidence of an injury in service or evidence to support this diagnosis was due to exposure to ionizing radiation in service.  The opinion is entirely conclusive, however, without any discussion of the underlying medical rationale, thus inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  This ordinarily would require, at the very least, obtaining supplemental comment on this determinative issue of causation.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Dr. S's July 1999 opinion also addresses this determinative issue of causation, however, so there is other medical evidence in the file permitting the Board to decide this claim rather than again remanding it.  Dr. S. provides a clear medical opinion in favor of the Veteran's claim based on his medical expertise, relevant medical records, and the Veteran's pertinent history, making the opinion highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 300.  What is more, although courts as mentioned have rejected the treating physician rule, the probative value of Dr. S.'s opinion is further enhanced when considered with his knowledge and experience treating the Veteran's disorder manifested by left hip pain.  See Owens, 7 Vet. App. at 433; Guerrieri, 4 Vet. App. at 470-71.

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not that the Veteran's disorder manifested by left hip pain is related to his exposure to ionizing radiation while in service.  So service connection must be granted.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.

Service Connection for Varicose Veins

The Veteran seeks service connection for varicose veins on the basis that they, too, are the result of his exposure to ionizing radiation in service.

His STRs are unremarkable for complaint, treatment, or diagnosis of varicose veins.  Additional records, discussed above, including the files of the U.S.N. Amphibious Base, Little Creek, Norfolk, Virginia, are similarly unremarkable for complaint, treatment, or diagnosis of varicose veins.

On VA compensation examination in November 1965, there were no varicosities observed.  The examiner indicated there was a slight sacculation approximately five inches below the knee on the lateral surface of the right leg, asymptomatic.

In an October 2011 addendum to the August 2011 VA compensation examination report, the examiner noted the Veteran had stated that the varicose vein in question was the left varicocele, and that such was examined.  The left varicocele already has been determined service connected.  The examiner goes on to indicate that, when contacted by phone after the examination, the Veteran stated that he has a small varicose vein in his right leg, but that such was not significant and declined re-evaluation.  The examiner therefore indicated that the Veteran had requested that this consideration by eliminated.  He thus is seemingly withdrawing his appeal of this claim.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Just to be certain, though, the Board is going ahead and deciding this claim, albeit denying it, rather than dismissing it as withdrawn.  The Veteran's statement, made to VA by telephone, that he wished consideration of the small varicose vein in the right leg "be eliminated" does not clearly serve as a withdrawal of this claim.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Here, though, his statement was neither in writing nor what amounted to later reduced to writing.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

There is at least this report indicating he has a small varicose vein in his right leg, and a varicose vein is one of the conditions that is readily amenable to even his personal lay observation.  See Jandreau, 492 F.3d at 1377.  So he is competent to establish its presence.  Hence, resolution of this claim instead ultimately turns on whether this varicose vein, or any others he may have had in years past since the filing of this claim, are attributable to his military service and, specifically, to his exposure to ionizing radiation.  See Watson, 4 Vet. App. at 314.


But even he readily concedes this small varicose vein on in his right leg is not significant, although this more so speaks to the eventual disability rating he could received for it rather than this preliminary determination of whether it is related to his military service, i.e., service connected.  And by his decision not to have this varicose vein evaluated, it is clear he is not in any event interested in participating in the resolution of this claim.  If he had presented for re-evaluation, and his small varicose vein in the right leg was examined, the VA examiner would have rendered the requisite medical nexus opinion as to whether this varicosity was related to service, including to exposure to ionizing radiation.  The duty to assist him with this claim is not a one-way street.  If he wishes help in developing this claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board therefore finds that, while he is competent to report a small varicose vein on his right leg, he is not also competent also relate or attribute this varicosity to his military service, including especially absent a showing of continuity of symtomatology since service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions).

Thus, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim for service connection for varicose veins must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57. 

Service Connection for Kidney Stones

The Veteran also seeks service connection for kidney stones on the basis that such are related to his in-service exposure to ionizing radiation.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.

The Veterans Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  This current disability requirement for a service-connection claim is satisfied, however, if the claimant has the disability at the time the claim is filed or during the pendency of the claim, even if the disability eventually resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Veteran's STRs are unremarkable for complaint, treatment, or diagnosis of kidney stones.  Additional records, discussed above, files of the U.S.N. Amphibious Base, Little Creek, Norfolk, Virginia, also are unremarkable for complaint, treatment, or diagnosis of kidney stones in relation to his March 1951 boom incident.

On VA compensation examination in November 1965, normal results were recorded, except that the examiner noted the Veteran had a history of left renal calculus in 1955, that he was hospitalized with recurrence, and that he had another recurrence in 1959, without problems since that time.

In a March 1966 statement, the Veteran asserted that he had injured his left kidney during the boom incident aboard the U.S.S. Libra and that he had had trouble with his kidney since that time.  

In a May 1984 letter, one of the Veteran's private physicians reported that the Veteran had kidney stones in 1955 and 1960.

During his February 2000 DRO hearing, the Veteran testified that he had had kidney stones in the 1950s, but that he had passed them and did not require surgery.  He also acknowledged not having had problems with kidney stones in several years.

On VA compensation examination in August 2011, the examiner reported that the Veteran had developed renal (kidney) stones in 1951, after service.  The examiner also indicated there was no evidence that exposure to ionizing radiation causes renal calculi.  No current diagnosis of kidney stones was rendered.

Based on the foregoing, the most probative evidence of record demonstrates that there is no clinical diagnosis of kidney stones during the current appellate period, meaning at any point since the Veteran filed this claim.  Indeed, to the contrary, even he himself, in February 2000, readily admitted that he had not had problems with kidney stones in several years.  And while this claim has been pending for several years, it is significant that at the time he asserted that he had not had problems with kidney stones in several years, he also clarified that his past history of kidney stones had occurred in the 1950s, so well before filing this claim.  Thus, service connection is not warranted.

Service Connection for Decreased Testosterone

The Veteran also attributes his decreased testosterone level to exposure to ionizing radiation while in service.

His STRs do not show any manifestations or diagnoses, or otherwise reference treatment for decreased testosterone levels.

In an August 1999 private treatment record, one of the Veteran's private physicians opined that the Veteran very well may be testosterone deficient secondary to radiation exposure.  In a July 1999 letter, another one of the Veteran's private physicians asserted that the Veteran had documented low testosterone due to irradiation of the gonads (testicles).  His private treatment records dated in February 1999 indicate he resultantly started a trial of testosterone injections.

On VA compensation examination in August 2011, the examiner opined that the Veteran's decreased testosterone was likely due to the normal aging process.  The examiner observed the Veteran had fathered three children in years past.

The above notwithstanding, record of treatment and conflicting opinions as to the etiology of the Veteran's decreased testosterone, decreased testosterone is not a disability in and of itself for which VA compensation benefits are payable.  While decreased testosterone may be indicative of underlying disability or may later or eventually cause disability, service connection may not be granted in the meantime for this mere laboratory finding.  Similar indications, as examples, of hyperlipidemia, elevated triglycerides, and elevated cholesterol are merely laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445  (May 7, 1996).

In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 223; see 38 U.S.C.A. §§ 1110, 1131.  Nothing in the medical evidence presently on file shows the Veteran has a current chronic disability manifested decreased testosterone.  The Board further points out that his claims of entitlement to service connection for a prostate disorder and impotence are also before the Board, so if his decreased testosterone is the reason he has these disorders, the determination of whether they are attributable to his military service, i.e., service connected, is yet to be made.

Moreover, as a general matter, the term "disability" for VA compensation purposes refers to a condition that has been deemed to result in impairment to the claimant's earning capacity.  See 38 C.F.R. § 4.1; see also Allen, 7 Vet. App. at 448.  In this particular instance, however, as concerning this claim for decreased testosterone, there is no indication of an identifiable underlying disorder with such an impact upon earning capacity. 

Hence, the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable, and that this claim resultantly must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57. 


ORDER

Service connection for anemia, including as secondary to exposure to ionizing radiation, is granted.

Service connection for a back disorder, including as secondary to exposure to ionizing radiation, is granted.

Service connection for a disorder manifested by loss of control of the left leg and foot, including as secondary to the back disorder, is granted.

Service connection for a disorder manifested by left hip pain, including as secondary to exposure to ionizing radiation, is granted.

Service connection for kidney stones, however, including as secondary to exposure to ionizing radiation, is denied. 

Service connection for varicose veins (claimed as a disorder manifested by swelling of the legs), including as secondary to exposure to ionizing radiation, also is denied.

Service connection for decreased testosterone, including as secondary to exposure to ionizing radiation, is denied as well.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result concerning the remaining claims, further development of these remaining claims is essential to their fair disposition.

These remaining claims concern the Veteran's purported entitlement to service connection for vertigo, loss of teeth, peptic ulcer disease, a prostate disorder, impotence, headaches, a ruptured right rotator cuff, a fractured left scapula, and glaucoma. 

Related to outstanding records, the Board finds that recent VA treatment records probably exist and have not been obtained and associated with the claims file for consideration.  The most recent VA treatment records in the claims file only date up to December 2006.  There is no indication the Veteran has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional (more recent) records, and because they are potentially relevant to deciding these remaining claims, they, too, must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

For reasons already discussed, none of the claimed disabilities are radiogenic diseases, and there is no competent and credible medical evidence of record indicating that such disabilities should be considered radiogenic diseases.  Thus, VA is not required to follow the specified development procedures under the framework of 38 C.F.R. § 3.311, and the involvement of the DTRA, the Under Secretary for Benefits, and the Director of VA C&P Service, the entities involved in assessing estimated radiation doses for radiogenic diseases, is not required.

In an August 1984 document, however, the U.S. Navy provided recorded radiation readings and confirmed the Veteran served aboard the U.S.S. Independence during Operation Crossroads in 1946.  But the Navy noted that since film badges were not issued for the entire time period of Operation Crossroads, doses were estimated, including consideration of living aboard vessels and exposure to low-level radiated lagoon water.  The specific doses to which the Veteran was exposed to was increased since 1984, with the most recent estimate of record dated in March 2007.  So he was clearly exposed to radiation while on active duty, and such exposure may be considered by any examiner as an in-service incurrence required for direct service connection.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service Connection for Vertigo

In a February 2000 statement, the Veteran asserted that he had problems with vertigo for a number of years, and that he had to hold on to the walls to walk down the hall to prevent him from bumping into things.  At his February 2000 DRO hearing, the Veteran's niece asserted that the Veteran's iron gets depleted and he gets weak and can't walk.  She reported that there was no medical documentation of vertigo, and no treatment.  

Service connection is permissible on a secondary basis if it is shown that vertigo is proximately due to, the result of, or aggravated by service-connected anemia.  38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. at 448.

On VA compensation examination in August 2011, the examiner reported that the Veteran's symptoms were present since 2000, and that there was no relation of such to exposure to ionizing radiation.  The VA examiner, however, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  Further, the VA examiner was not asked to opine as to whether the Veteran's vertigo was secondary to his service-connected anemia, as service connection for anemia was not yet in effect.  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.


Service Connection for Loss of Teeth

Report of Medical Examination dated in October 1947, at the time of the Veteran's separation from his first period of service, noted that he was missing teeth numbers 3, 14, and 32.  In February 1950, the Veteran was granted authorization for dental treatment for teeth numbers 1, 2, 6, 11, 18, and 19.  In an August 1999 statement, the Veteran asserted that he started losing teeth in 1953 and lost all of his teeth by 1954.  

On VA compensation examination in September 2011, the examiner noted that there was no loss of bone at maxilla or mandible, or hard palate; and no loss of teeth due to loss of substance of body of maxilla or mandible.  The VA examiner, however, did not issue an opinion as to whether the Veteran's loss of teeth is related to his active service, specifically, his exposure to ionizing radiation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  On remand, the VA examiner should be given an opportunity to supplement the record with the requested opinion.  

Service Connection for Peptic Ulcer Disease

In a July 1950 application for VA domiciliary care, dated prior to the Veteran's second period of service, he reported that he had experienced repeated attacks of abdominal pain and indigestion over the past several months.  He was diagnosed with possible ulcerated stomach.  

In November 1965, VA received results related to its request for information as to a claimed March 1951 injury.  A search of the files of the U.S.N. Amphibious Base, Little Creek, Norfolk, Virginia, revealed that aboard the U.S.S. Libra, the Veteran was injured in a boom incident.  The Veteran presented on March 12, 1951 with an ulcer duodenum, and was excused from duty.  On March 13, 1951, and March 15, 1951, he presented with an ulcer duodenum again and was excused from duty.  

Private treatment records dated in July 1982 indicate that the Veteran was admitted to the hospital for severe abdominal pain and indigestion.  The physician noted that testing revealed a peptic ulcer, and he was diagnosed with peptic ulcer disease.  
At that time, the Veteran was hospitalized and treated for an intractable channel ulcer with a vagotomy and antrectomy.  At his February 2000 DRO hearing, the Veteran reported that he had stomach problems since 1949, with vomiting and stomach pain.  

On VA compensation examination in December 2000, the Veteran was diagnosed, in pertinet part, with peptic ulcer disease, status-post partial gastrectomy.  The examiner opined that, subsequent to review of the records, there was good reason to state that the exposure during WWII of ionizing radiation played a causative role in harming the Veteran's health.  The VA examiner, however, failed to provide a rationale for the opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).

In a June 2004 statement, the Veteran's wife reported that the Veteran had suffered from peptic ulcer disease since early 1948, soon after his Navy discharge.  She reported that they were dating at that time, and that she could remember him having severe stomach pains.  She reported that they were married in 1951 and that he has had numerous episodes, treatment, including hospitalizations, for chronic ulcer disease.  In statements dated in June 2004, both the Veteran's brother and sister-in- asserted that the Veteran suffered from ulcers since soon after his Navy separation.  They each reported that he had experienced many episodes over the ensuing years, and that such led to surgery removing 40% of his stomach.

In an August 2009 statement, the Veteran asserted entitlement to service connection for peptic ulcer disease not on the basis of exposure to ionizing radiation, but that such was directly incurred during service.  He asserted that he was treated during service for stomach complaints with antacids, which did not help.  He asserted that while there were no records reflecting such, he was treated in 1947 for ulcers.  

He asserted that he was hospitalized between his first and second periods of service for a possible ulcerated stomach in July 1950 and that he was treated again in March 1951 for a possible duodenal ulcer.  

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Veterans Court held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Veterans Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d at 1096.

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 


Further, certain chronic diseases, such as ulcers, peptic or duodenal, may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309(a). 

On VA compensation examination in August 2011, the examiner opined that there was no evidence to support that exposure to ionizing radiation was the cause of the Veteran's peptic ulcer disease, which developed in the 1980's.  The VA examiner, however, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  Further, neither VA examiner in December 2000 or August 2011 was asked to opine as to whether any ulcer disorder that may have pre-existed the Veteran's second period of active service was aggravated beyond the natural progression of the disease.  Thus, additional medical comment is needed concerning this other possible correlation, as well.  See 38 C.F.R. § 19.9 (2011) (if clarification of the evidence is essential for a proper appellate decision, the Board shall remand the case to the AOJ).  On remand, the August 2011 VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Service Connection for a Prostate Disorder

Private treatment records dated in April 1990 indicate that the Veteran was diagnosed with prostatitis.  In an October 1994 statement, the Veteran asserted that he had active prostate problems since 1954.  

On VA compensation examination in August 2011, the examiner opined that the Veteran's prostate disorder, benign prostate hypertrophy, was not caused by exposure to ionizing radiation or military duty.  The VA examiner, however, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.
Service Connection for Impotence

Private treatment records dated in February 1999 indicate that the Veteran was diagnosed with erectile dysfunction.  In an August 1999 statement, the Veteran asserted that he was impotent for the past 15 years.  In private treatment records dated in July 2004, one of the Veteran's private physicians opined that the Veteran's in-service testicular injury probably contributed to his impotence.  The private physician, however, did not offer a rationale for his opinion.

As noted above, service connection is permissible on a secondary basis if it is shown that impotence is proximately due to, the result of, or aggravated by service-connected left varicocele.  38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. at 448.

On VA compensation examination in November 2004, the examiner opined that the Veteran's service-connected left varicocele or radiation exposure did not cause any significant problems.  The examiner noted that the Veteran was able to have children 11 years subsequent to his radiation exposure.  The VA examiner, however, did not comment upon the Veteran's current impotence and appears to have only considered that the Veteran fathered children decades ago.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On VA compensation examination in August 2011, the examiner opined that the Veteran's impotence was not related to military illness or exposure to ionizing radiation, and that such may be in part attributed to low testosterone but also the normal aging process.  The Board notes that however, "may be" in the context of a medical opinion is the same as "may not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Service Connection for Headaches

On VA compensation examination in November 1965, the Veteran complained of occasional left-sided headaches, attributed to, by the Veteran, occasional sinusitis when the humidity was high.  In an August 1999 statement, the Veteran asserted that he had experienced migraine headaches off and on since 1950.  At his February 2000 DRO hearing, the Veteran asserted that he had experienced migraine headaches since the late 1950's or early 1960's. 

On VA compensation examination in August 2011, the examiner reported that there was no evidence of a head injury during service, and no evidence of a relationship between the Veteran's headaches and exposure to ionizing radiation.  The VA examiner, in August 2011, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Service Connection for a Ruptured Right Rotator Cuff

Private treatment records dated in March 1993 indicate that the Veteran underwent right rotator cuff repair surgery.  In an October 1994 statement, the Veteran asserted that his right rotator cuff split for no apparent reason.  Private treatment records dated from October 2000 to January 2011 indicate that the Veteran complained of right shoulder pain.  At his February 2000 DRO hearing, the Veteran asserted that his right shoulder began hurting in 1992, and that he had no idea why.  Private treatment records dated from September 2003 to July 2004 indicate that the Veteran complained of bilateral shoulder pain.

On VA compensation examination in August 2011, the examiner noted that the Veteran served many years prior to the development of his right rotator cuff injury, and thus it was not likely related to service.  The examiner diagnosed the Veteran with right shoulder tendonitis and opined that the Veteran's injury would not be caused by exposure to ionizing radiation.  The VA examiner, in August 2011, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Service Connection for a Fractured Left Scapula

In an October 1994 statement, the Veteran asserted that he broke his left scapula during a slight fall while wearing a body cast.  In private treatment records dated from September 2003 to July 2004, the Veteran complained of bilateral shoulder pain.  At the time of his February 2000 DRO hearing, the Veteran reported that he broke his left scapula against the back of the commode, and that such healed itself and did not require surgery.  

On VA compensation examination in August 2011, the examiner noted that the Veteran reported that he had a painful left shoulder in the past year.  The examiner noted that he had a history of a clavicle fracture in 1994, but noted that the Veteran was vague in the circumstances of such.  The examiner diagnosed the Veteran with left shoulder tendonitis and fracture, left scapula, and opined that the disability did not occur during service and was not related to exposure to ionizing radiation.  The VA examiner, in August 2011, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Service Connection for Glaucoma

Private treatment records dated in January 2002 indicate that the Veteran was diagnosed with glaucoma.  

On VA compensation examination in September 2011, the examiner reported that glaucoma was not listed as being caused by radiation, and therefore the Veteran's glaucoma is not caused by or a result of ionizing radiation.  The VA examiner, in August 2011, failed to provide a rationale for her opinion and thus such opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, the VA examiner should be given an opportunity to supplement the record with an adequate opinion.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Birmingham, Alabama, dated from December 2006 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

2.  Forward the Veteran's claims file to the examiner who conducted the VA compensation examinations in August and September 2011.  If the examiner who performed the August and September 2011 VA compensation examinations, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the Board's inquiries.

(a) The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's vertigo is related to his active service, specifically to include his exposure to ionizing radiation.  

The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's vertigo is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his now service-connected anemia - so as to in turn suggest entitlement to secondary service connection.

(b) The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's loss of teeth is related to his active service, specifically to include his exposure to ionizing radiation.  

(c)  The examiner must specifically opine as to whether an ulcer disorder clearly and unmistakably existed prior to the Veteran's entry into his second period of active service (meaning prior to September 1950), and, if so, whether there also is clear and unmistakable evidence indicating it was not aggravated during or by his second period of service (which lasted until September 1951) beyond its natural progression. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, instead, it is determined the Veteran did not clearly and unmistakably have a pre-existing ulcer disorder, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current peptic ulcer disease is related to his active service, specifically to include his exposure to ionizing radiation, or dates back to his service, when considering the relevant complaints, evaluation and treatment during his service. 

(d)  The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's prostate disorder is related to his active service, specifically to include his exposure to ionizing radiation.  

(e) The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's impotence is related to his active service, specifically to include his exposure to ionizing radiation.  

The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's impotence alternatively is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his service-connected left varicocele - so as to in turn suggest entitlement to secondary service connection.

(f)  The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's headaches are related to his active service, specifically to include his exposure to ionizing radiation.  

(g)  The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's ruptured right rotator cuff and fractured left scapula, including the residuals thereof, are related to his active service, specifically to include his exposure to ionizing radiation.  

(h) The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's glaucoma is related to his active service, specifically to include his exposure to ionizing radiation.  

All diagnostic testing and evaluation needed to make these determinations should be performed.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  


In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


